DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/736,011 filed on January 07, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5 it is unclear what is meant by “the start is stopped even if the vehicle is changed from the started state to the stop state,” thereby renders the claim indefinite. 
In claim 6 it is unclear what is meant by “the start is stopped upon an elapse of a 

In claim 7 it is unclear what is meant by “the start is stopped by an operation concerning door opening/closing from an outside of the vehicle, even if the vehicle is changed from a started state to a stop state,”  thereby renders the claim indefinite. 

Claims 8 and 9 are rejected based on their dependency from the rejected claims 7. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to control the peripheral image display unit, wherein the control unit starts display by the peripheral image display unit if a start instruction of the vehicle is detected” (in claim 1); “wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state of the start…” (in claim 5); “wherein the control unit restricts the stop time display operation when the vehicle starts by the start instruction by the remote control and the start is stopped upon an elapse of a predetermined time from the start…” (in claim 6); “wherein the control unit restricts the stop time display operation when the vehicle starts by the start instruction by the remote control and the start is stopped by an operation concerning door opening/closing from an outside of the vehicle…” (in claim 7); “wherein the control unit cancels restriction of the stop time display operation if a door opening operation of the vehicle is performed in a case in which the stop time display operation is restricted” (in claim 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding See Figure 3 and paragraph [0022] of the current application.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (Pub. No. US 2016/0334853 A1).

Regarding claim 1, Ono discloses an in-vehicle device comprising: a peripheral image display unit configured to capture a periphery of a vehicle and display a captured image (Fig. 1, ¶0028: a display apparatus 110 configured to display a camera image from a camera mounted on the vehicle); and a control unit configured to control the peripheral image display unit (¶0023: The control unit 114 is a unit that functions, for example, as a program for making a CPU, a ROM, a RAM, and the vehicle information display apparatus 110 operate), wherein the control unit starts display by the peripheral image display unit if a start instruction of the vehicle is detected (Fig. 2, ¶0030: When the registered key fob 121 approaches the smart keyless entry unit 120 mounted in the vehicle, the smart keyless entry unit 120 transmits the trigger signal to the vehicle information display apparatus 110), and restricts the display if the start instruction is made by remote control from an outside of the vehicle even if the start instruction is detected (¶¶0030, 0034: When the registered key fob 121 approaches the smart keyless entry unit 120 mounted in the vehicle, the smart keyless entry unit 120 transmits the trigger signal to the vehicle information display apparatus 110…the vehicle information display apparatus is operated in the power-saving mode in the step S206…the step 204 is followed by the step S205 of ending processing, where the power source for the vehicle information display apparatus 110 is turned off).

Regarding claim 2, Ono discloses device according to claim 1, wherein the start instruction is an instruction for starting a driving source of the vehicle (¶0034: the engine starts and then the power source is supplied to the vehicle information display apparatus 110).

Regarding claim 3, Ono discloses the device according to claim 1, wherein the start instruction is an instruction to turn on an accessory power supply of the vehicle (¶0032: When the communication unit 116 receives communication data as a trigger signal, the power source unit 115 starts to supply the vehicle information display apparatus 110 with a power source, and then the vehicle information display apparatus 110 is activated in the step S202).
Regarding claim 4, Ono discloses the device according to claim 1, wherein the peripheral image display unit can capture images in the sides and rear of the vehicle while the vehicle is being started (¶0028: Ono discloses displaying a camera image from a camera mounted on the vehicle. It should be noted that Ono’s system can capture images in the sides and rear of the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ono et al. (Pub. No. US 2016/0334853 A1) in view of Mano et al. (Pub. No. US 2018/0072229 A1) (IDS submitted on 01/07/2020).

Regarding claim 5, Ono discloses the device according to claim 1,  restricts the stop time display operation if the vehicle is started using the start instruction by remote control (¶¶0043: when a user having the key fob 121 approaches a vehicle equipped with the smart keyless entry unit 120, the vehicle information display apparatus 110 is activated. When after the engine starting operation, the engine has been started completely, the power-saving mode is followed by the normal mode. In the power-saving mode, the number of functions is limited).
Ono does not disclose wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state of the start, and the start is stopped even if the vehicle is changed from the started state to the stop state.
However, Mano discloses wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed ( ¶0004: the monitor displays the images, for example, as long as the driver is in the vehicle cabin even after an engine is stopped), and restricts the stop time display operation and the start is stopped even if the vehicle is changed from the started state to the stop state (¶0009:  in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed. ¶0064: The display screen of the monitor 2 that is controlled to “standby” is brought into a blackout state).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ono by utilizing herein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state of the start, and restricts the stop time display operation and the start is stopped even if the vehicle is changed from the started state to the stop state, as taught by Mano, to reduce the power consumed by the display device (Mano: ¶0010). 
Regarding claim 6, Ono further discloses wherein the control unit restricts the stop time display operation when the vehicle starts by the start instruction by the remote control (¶0009:  in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed. ¶0064: The display screen of the monitor 2 that is controlled to “standby” is brought into a blackout state).
Ono does not explicitly disclose the start is stopped upon an elapse of a predetermined time from the start, even if the vehicle is changed from a started state to a stop state. 
(¶0009: in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed). The motivation statement set forth above with respect to claim 5 applies here. 
Regrading claim 7, Ono in view of Mano discloses the device according to claim 5. Ono further discloses  wherein the control unit restricts the stop time display operation when the vehicle starts by the start instruction by the remote control (¶0009:  in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed. ¶0064: The display screen of the monitor 2 that is controlled to “standby” is brought into a blackout state).
Ono does not explicitly disclose discloses the start is stopped by an operation concerning door opening/closing from an outside of the vehicle, even if the vehicle is changed from a started state to a stop state  
However, Mano discloses the start is stopped by an operation concerning door opening/closing from an outside of the vehicle, even if the vehicle is changed from a started state to a stop state (¶0009:  in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 9, Ono in view of Mano discloses the device according to claim 7. Ono is silent regarding wherein the operation concerning the door opening/closing is a door opening 
However, Mano discloses wherein the operation concerning the door opening/closing is a door opening operation of the vehicle (¶0025: an open/closed state of a driver's seat door). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 10, Ono does not explicitly disclose wherein the control unit cancels restriction of the stop time display operation if a door opening operation of the vehicle is performed in a case in which the stop time display operation is restricted.
However, Mana discloses wherein the control unit cancels restriction of the stop time display operation if a door opening operation of the vehicle is performed in a case in which the stop time display operation is restricted (¶0070: If seven minutes elapses since the door sensor 6D detects “open”, both of the camera ECU 3 and the monitor ECU 4 are set to “ECO” (S38) while the “standby” control of the monitor 2 in step S36 is maintained). The motivation statement set forth above with respect to claim 5 applies here. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ono et al. (Pub. No. US 2016/0334853 A1) in view of Mano et al. (Pub. No. US 2018/0072229 A1) as applied to claim 7, and further in view of Maehara et al. (Patent No. US 7,280,908 B2).

Regarding claim 8, Ono in view of Mano is silent regarding wherein the operation concerning the door opening/closing is a door unlocking operation.
However, Maehara discloses wherein the operation concerning the door opening/closing is a door unlocking operation (col. 3, lines 1-3: door locking or unlocking).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488